FILED
                            NOT FOR PUBLICATION                             MAY 07 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SHAH NAZRUL,                                     No. 06-75197

              Petitioner,                        Agency No. A071-577-985

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 4, 2010 **
                                Pasadena, California

Before: O’SCANNLAIN and TALLMAN, Circuit Judges, and LEFKOW, ***
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Joan H. Lefkow, United States District Judge for the
Northern District of Illinois, sitting by designation.
      Shah Nazrul, a native and citizen of Bangladesh, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reissue the

BIA’s prior order due to ineffective assistance of counsel. We have jurisdiction

under 8 U.S.C. § 1252. We review the BIA’s denial of a motion to reopen for

abuse of discretion, Reyes v. Ashcroft, 358 F.3d 592, 595 (9th Cir. 2004), and we

deny the petition for review.

      The BIA did not abuse its discretion in denying Nazrul’s motion to reopen

for failure to comply with the requirements set forth in Matter of Lozada, 19

I. & N. Dec. 637, 639 (BIA 1988), where Nazrul failed to file a state bar complaint

or include evidence that he informed his attorney of the allegations against him,

and the ineffective assistance is not plain on the face of the record. See Reyes, 358
F.3d at 597–99.

      PETITION FOR REVIEW DENIED.




                                          2                                     06-75197